DETAILED ACTION
Status of the Claims
Claims 1-20 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following Office Action is in response to Applicant’s communication dated 10/07/2020.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 10/07/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/813,879 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to one or more judicial exceptions (i.e., product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 20 recites yeast cells and is directed to one or more of a law of nature, a natural phenomenon, a product of nature, and an abstract idea.  Specifically, the yeast cells as claimed encompass a naturally occurring product or a non-naturally occurring product that lacks markedly different characteristics from any naturally occurring counterpart as per MPEP 2106.04(b)(II) and require the markedly different characteristics analysis detailed in MPEP 2106.04(c)(I)(A).  Specifically, the “yeast cells” as claimed encompass yeast cells that are naturally occurring, and are in combination with non-naturally occurring components (i.e. a first solution comprising sorbitol and CaCl2 or MgCl2 and a second solution comprising LiAc and TCEP, and as per MPEP 2106.04(c)(I)(A), “[w]here the claim is to a nature-based product in combination with non-nature based elements … the markedly different characteristics analysis should be applied only to the nature-based product limitation”, which in the present claim are the yeast cells.  Here, the yeast cells are (or reasonably encompass embodiments of) a naturally occurring product, and therefore the analysis of Step 2A is that the claim is directed to judicial exception and the claims must further be analyzed to identify additional elements to determine whether the claim as a whole amounts to significantly more than the judicial exception (i.e. Step 2B of the analysis).
Regarding the analysis under Step 2B of claim 20, the additional elements consist of a first solution comprising sorbitol and CaCl2 or MgCl2 and a second solution comprising LiAc and TCEP.  Since these are merely mixtures of chemicals separate In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994).  In MPEP 2111.05(I)(B), citing In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864, it is noted that “in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals”.  Therefore, in the instant claim, the recited instructions do not distinguish over the prior art nor do they impart any “markedly different” characteristics to the judicial exception (i.e. the yeast cells).  Therefore, the claim is patent ineligible.  
Claim 21 merely further details the content of the required instructions, however, as discussed above, the mere presence of instructions does not alter the yeast cells, and therefore do not change the conclusion of unpatentability.
For further information, please see the latest revision of MPEP 2104-2106 {Patent Subject Matter Eligibility Under 35 U.S.C. 101}, including MPEP 2106.04 {Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception} and 2106.05 {Eligibility Step 2B: Whether a Claim Amounts to Significantly More}, as well as the guidance on Subject Matter Eligibility, including the 2019 Guidance issued Jan. 7, 2019, 
***
Response to Arguments
The 10/07/2020 remarks argue: claims are patent eligible.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
	Specifically, the remarks at pages 5-6 argue the prior art do not teach or suggest the use of TCEP in yeast electroporation and that the instant specification provides “surprising” results when using TCEP versus DTT in yeast electroporation, and “Taking into consideration the teaching of the prior art, the combination of the specifically recited chemicals (in particular, TCEP) meets the level of criteria for ‘significantly more’ since the prior art clearly teaches away from the use of TCEP for generating electrocompetent yeast cells. Thus, taken as a whole, claim 20 clearly meets the requirement for patentable subject matter under 35 U.S.C. § 101” (emphasis in original).  While this argument of the prior art “teaching away” from the use of TCEP may be effective against an obviousness rejection under 35 U.S.C. 103, it is not persuasive as an argument for patentability under 35 U.S.C. 101, at least for the reason that the mere presence of TCEP (even with explicit instructions) does necessarily alter the yeast cells in the context of the claim.  That is, in at least some embodiments of the claim, the TCEP is separate from the yeast cells and therefore fundamentally incapable of influencing or altering the yeast cells, and therefore cannot be seen to impose 

Conclusion
Claims 1 and 3-19 are allowed.
Applicant's amendment has necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639